AILSHIE, J.,
Concurring. — I concur with the opinion of Mr. Justice Sullivan in this ease. To my mind, this opinion rests on the true and only legal basis on which it can be founded, and does not depend for its justification on the theory that a joint stock company or association is a peculiar organization that may exercise powers and enjoy privileges and immunities not exercised or enjoyed by individuals or partnerships. There is neither reason nor any sound law against a business association calling itself a joint stock company, but such organization is nothing more nor less than a partnership — special if formed in compliance with chapter 1, title 11, of the Civil Code; otherwise general, though limited to a specific business or transaction. I do not understand that counsel for respondent has ever contended otherwise. He does urge, however, that while they were a partnership he has so prosecuted his action against them as to hold both the partners as such, and also all the members personally on whom he secured personal service. If his position is correct, it would still be true that he could take no judgment against any individual not served, and on the other hand, a reversal of his judgment against the partnership on the appeal of any member thereof must necessarily inure to the benefit of all the partners. His judgment against Dernham, Kauffman and Scott must, therefore, fail, whether it be considered a judgment against them as individuals or against the partnership.